What we said in the latter part of the opinion filed in the case of the North Avenue Land Company et al. v. The Mayor andCity Council of Baltimore, ante p. 475, in effect determined this case. The trustee, George R. Vickers, Jr., not only signed his name on the option of May 15th, 1903, under the statement "Ratified upon the part of the Vickers estate," but in his report of sale stated that he had "recently entered into an agreement for the sale, subject to the approval and ratification of this Honorable Court, of a certain parcel of vacant and unimproved land * * * to the Mayor and City Council of Baltimore, for the purpose of being used. in connection with certain land acquired or to be acquired from other parties, for the purpose of a new reservoir proposed to be there constructed," and filed a copy of the option with his report. He was thus familiar with the circumstances, and knew that the twelve acres he reported sold were a part of the whole tract offered in the option, and were not intended to be purchased by the city unless the entire property was conveyed. Therefore what we said in the other case, in connection with these facts, will relieve us of further discussion of the questions presented by this appeal.
Decree affirmed, the appellants to pay the costs.
(Decided January 9th, 1906.) *Page 489